DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11 July 2022.  As directed by the amendment: claims 1, 2, 8-10 & 16-18 have been amended, claim 4 has been cancelled, and no claims have been added.  It is noted that claim 20 was indicated as “currently amended” but no amendments were shown. Thus, claims 1-3 & 5-23 are presently pending in this application. 
Applicant’s amendments have overcome several of the objections and 35 U.S.C. 112(b) rejections set forth in the previous action, however, at least one objection and at least one 35 U.S.C. 112 rejection remain or have otherwise been raised by the amendments. 
Drawings
The drawings are objected to because, the figures (e.g. figs. 4 & 5) appear to show the thread or tooth profiles 414 being located on the flute portions 412 rather than on the land portions 413 as expected. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8 & 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the seal is arranged between the pipe and the third portion when the tool is in use” which renders the claim indefinite for several reasons. 
Claim 18 similarly recites “wherein the seal is disposed between the head portion and the pipe when the tool is in use”. 
While, as best understood, these phrases are likely intended to be functional limitations or otherwise limitations describing the structure of the tool (e.g. the tool is configured such that, when installed, the seal is arranged between a pipe surface and the head portion / third portion; the seal is configured to seal between the head portion / third portion and a surface of the pipe, etc.; or similar), the phrases might also be seen as method steps of using the tool. As set forth in MPEP § 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Additionally, the term “in use” is vague or ambiguous which may cause the scope of the claims to take on an unreasonable degree of uncertainty. 

Claim 18 further recites “a tap portion having a plurality of flutes each of the flutes having a first feature for forming a first thread in the hole”. 
In the previous action, it was noted that there was uncertainty as to what the applicant actually means by “flute” (i.e., it is unclear if the “flutes” disclosed are actually flutes or lands). In applicant’s amendments filed 11 July 2022, similar limitations in claims 2 & 11 were amended to recite that the plurality of flutes had “lands disposed therebetween, each of the lands having a thread feature” configured to form a first thread. 
A corresponding amendment was not made to claim 18 and it is unclear if this was an intention choice or an inadvertent omission. As a result of this lack of clarity, and as the original uncertainty regarding the previous rejection remains unaddressed, there is doubt as to the actual intended scope of claim 18. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 recites “wherein the seal is disposed about the threaded portion adjacent the head portion”. However, claim 18 (upon which claim 20 depends) recites “a seal arranged adjacent the head portion and about the threaded portion”. As a result, claim 20 is seen as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 & 8 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Gehrke (US 951,437) in view of Clemente (US 5,599,149).
Regarding claim 1, Gehrke discloses (figs. 1-3) a tool (1) for sealing a hole (see fig. 1) in a pipe (page 1, lines 12-14: “…for effectively stopping the leaks of boilers, pipes, etc.”), 
the tool comprising: 
a first portion configured to form a first thread in the hole (i.e., lower portion of the stem having flutes 3; see page 1, lines 44-51); 
a second portion (incl. 4 & 10) adjacent the first portion having a second thread, the second thread configured to engage the first thread (page 1, lines 52-56; see fig. 1), the second portion having a first diameter and a length; 
a third portion (incl. 5, 6, 7, 9) adjacent the second portion opposite the first portion, the third portion having a second diameter that is larger than the first diameter (see figs. 1-3) and having an installation tool feature (6) configured to engage an installation tool (page 1, lines 58-60); and 
a seal (8) arranged adjacent the third portion and about the second portion, wherein the seal is arranged between the pipe and the third portion when the tool is in use (see fig. 1; page 1, lines 60-77).

Gehrke does not explicitly disclose the additional limitation wherein the first diameter of the second portion is constant along the length of the second portion. 

Clemente teaches (figs. 2-4) a tool (30) for a hole comprising: 
a first portion (38; incl. flutes 54 and tapered threaded portion 56) configured to form a first thread in the hole (col. 4, lines 1-16); 
a second portion (42; incl. cylindrical thread portion 58) adjacent the first portion having a second thread (i.e., 58; more generally, thread 48), the second thread configured to engage the first thread, 
the second portion having a first diameter (e.g., D2; alternatively, outer diameter of threaded portion 58; as shown in fig. 3) that is constant along the length of the second portion (as shown); and
a third portion (44) adjacent the second portion opposite the first portion, the third portion having a second diameter that is larger than the first diameter (as shown) and having an installation tool feature (e.g., 46) configured to engage an installation tool (col. 3, lines 2-6).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Gehrke such that the first diameter of the second portion is constant along the length of the second portion, in view of the teachings of Clemente, as the use of a known technique (e.g., providing a self-tapping threaded element with a first tapered tapping section and a second cylindrical / constant diameter holding section, as in Clemente) to improve a similar device (the self-tapping threaded tool of Gehrke) in the same way (e.g., enabling such a threaded device to form a threaded hole of a constant diameter, providing a constant holding force along the final threaded connection and/or for enabling the resultant threaded hole to be of a constant, predictable diameter even when utilized with corresponding walls of varying thicknesses, etc.). 
Additionally, it is noted that self-tapping tools having a first tapered / fluted section and a second constant diameter holding section, in general, are well-known in the art (e.g., see US 2,093,172 to Olsen, US 2,165,011 to Rosenberg, US 2,278,411 to Braendel, US 4,315,340 to Veldman; each cited in the PTO-892 provided with the previous non-final Office action on 04 April 2022). 

Regarding claim 2, the tool of Gehrke reads on the additional limitations wherein the first portion includes a plurality of flutes (3; i.e., two such flutes are shown in the cross-section in fig. 2) with lands disposed therebetween (i.e. the threaded sections between the flutes), each of the lands having a thread feature configured to form the first thread (i.e., as shown in figs. 2 & 3, the edges of each land comprise a thread profile feature to form the first thread; see page 1, lines 47-51).

Regarding claim 3, the tool of Gehrke reads on the additional limitation wherein each of the flutes (3) tapers from a first end (i.e., the lower end, at 2) to a second end (i.e., the upper end, adjacent 4), the second end being adjacent the second portion (see cross-section in fig. 2; the flutes are widest near the first end, and taper toward the second end until they terminate).

Regarding claim 5, the tool of Gehrke reads on the additional limitation wherein the seal (8) is shaped to engage the third portion (as shown in fig. 2, the seal 8 engages the third portion via an annular recess 7, and is shaped for such purpose). 

Regarding claim 8, the tool of Gehrke reads on the additional limitation wherein the installation tool feature (6) includes at least one of a slot, a threaded hole and at least a pair of flat surfaces.
As shown in figs. 1 & 3 of Gehrke, the installation tool feature (6) is a hexagonal tool engagement feature which comprises, e.g., three pairs of flat surfaces, to engage a wrench (page 1, lines 59-60: “a polygonal wrench-receiving portion 6”). 
It is noted that applicant’s specification states (para. 28, lines 7-8): “…the engagement feature may be an external element, such having a pair of flat surfaces suitable to engage a wrench (e.g., a hexagonal nut)”. 

Claims 6 & 7 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Gehrke in view of Clemente as applied to claim 5 above, and further in view of Weidner, Jr. (US 3,202,033; hereafter Weidner).
Regarding claim 6, Gehrke does not explicitly disclose the additional limitation wherein the shape of the seal is a conical shape. Rather, Gehrke disclose a rectangular cross-section. 
Weidner discloses (e.g. figs. 1-14 & 19-22) a variety of seals (14) for use on a threaded tool (10; e.g. a self-tapping threaded fastener, as shown in figs. 1 & 2) between a head section (10d) and the outer surface of a workpiece. In particular, Weidner teaches that such seals may have rectangular shaped cross-sections (e.g., fig. 12) or conical shaped cross-sections (e.g., fig. 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool disclosed by Gehrke such that the seal is conical in shape, in view of the teachings of Weidner, as the simple substitution of one known seal shape (e.g. the rectangular cross-section of Gehrke) for another (the conical shape as taught by Weidner) to obtain predictable results (e.g., providing a degree of centering in the hole during fastening, and/or to provide a greater sealing force per unit area against the outer surface of the pipe, for the same head size / torque, as compared to a rectangular seal, etc.), especially considering that Weidner presents both rectangular and conical shaped seals as generally suitable alternatives. 

Regarding claim 7, Gehrke does not explicitly disclose the additional limitation wherein the seal is made from an elastomeric material.
Weidner further teaches that such sealing members may be “formed of any suitable rubber-like material, such as neoprene, natural rubber, synthetic rubber, elastomer, or any other material having suitable resilient and compressible characteristics for providing the sealing and other functions disclosed herein” (col. 3, lines 40-46). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tool disclosed by Gehrke such that the seal is made from an elastomeric material (e.g., neoprene, natural or synthetic rubber, or elastomer), in view of the teachings of Weidner, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 9-12, 14, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 5,462,077; hereafter Cohen) in view of Gehrke and Clemente.
Regarding claim 9, Cohen discloses (e.g., figs. 15-17; col. 10) a method of removing a tee connection (i.e. tee connection with tube 18, incl. flange 25) from a gas pipe (M; see col. 1, lines 19-36, invention is directed to repairing a gas main), the tee connection having a cutter element (e.g., during installation, the tee connection includes a cutting tool assembly 48 comprising cutter elements 55 & 56, shown in fig. 7B), the method comprising: 
removing the cutter element to expose a hole (H) in the gas pipe (col. 8, lines 1-5: “after a hole H has been formed in the sidewall…the cutting tool assembly 28 is lifted out of the seal tube); 
inserting a tool (115) into the hole, the tool having a first portion configured to form a first thread (113) in the hole and having an installation tool feature configured to engage an installation tool, and rotating the tool to form the first thread (col. 10, lines 25-36; fig. 16). 

Cohen further teaches inserting a second tool (116) having a second portion with a second thread configured to engage the first thread, rotating the second tool to engage the first thread with the second thread to seal the hole (col. 10, lines 37-51; i.e., to prevent fluid communication between the gas pipe and an environment in which the tee connection is located), and that the entire tee connection (18) may be subsequently removed from the main pipe (col. 10, lines 52-57). 

Cohen does not explicitly disclose the additional limitations wherein the tool with the first portion configured to form the first thread also comprises the second portion adjacent the first portion having the second thread configured to engage the first thread; the second portion having a constant diameter along its length; a third portion adjacent the second portion opposite the first portion, the third portion being sized larger than the hole and having the installation tool feature configured to engage an installation tool, and a seal arranged between the third portion and the pipe when the tool is installed in the hole; or wherein the method further comprises engaging the seal between the third portion and an outer surface of the pipe to prevent fluid communication between the gas pipe and an environment in which the tee connection is located

Gehrke discloses (figs. 1-3) a tool (1) and associated method for sealing a hole (see fig. 1) in a pipe (page 1, lines 12-14), the method comprising: inserting the tool (1) into the hole, the tool having a first portion configured to form a first thread in the hole (i.e., lower portion of the stem having flutes 3; see page 1, lines 44-51), a second portion (4) adjacent the first portion having a second thread, the second thread configured to engage the first thread (page 1, lines 52-56; see fig. 1), a third portion (incl. 5, 6, 7, 9 & 10) adjacent the second portion opposite the first portion, the third portion being sized larger than the hole (see fig. 1) and having an installation tool feature (6) configured to engage an installation tool (page 1, lines 58-60), and a seal (8) arranged between the third portion and the pipe when the tool is installed in the hole (see fig. 1; page 1, lines 60-77); rotating the tool to form the first thread; rotating the tool to engage the first thread with the second thread; and engaging the seal between the third portion and an outer surface of the pipe to prevent fluid communication between the pipe and a surrounding environment (as described in the previously cited sections).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cohen to utilize a tool of the type as taught by Gehrke, having the above recited features (e.g., the first tapping portion, the second threaded portion, the third head portion, and the seal arranged between the third portion and the pipe when installed), such that the resulting method includes inserting the tool into the hole, rotating the tool to form the first thread; rotating the tool to engage the first thread with the second thread; and engaging the seal between the third portion and an outer surface of the pipe to prevent fluid communication between the gas pipe and an environment in which the tee connection is located, in view of the teachings of Gehrke, as the use of a known technique (i.e. sealing a hole in a pipe using a single tool having the above recited features to tap, engage, and seal the hole; as in Gehrke) to improve a similar method (i.e., the method of Cohen, which includes tapping a hole in a pipe, and engaging the hole with a tool to seal said hole) in the same way (e.g., simplifying the method by utilizing a single tool to both tap and seal the hole in a single operation, rather than requiring separate operations and tools to tap and then subsequently seal the hole as originally disclosed). 

Gehrke does not explicitly teach the remaining limitation wherein the second portion has a constant diameter along its length. However, as set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
As similarly set forth in the grounds of rejection for claim 1 above, Clemente teaches (figs. 2-4) a tool (30) for a hole comprising: a first portion (38; incl. flutes 54 and tapered threaded portion 56) configured to form a first thread in the hole (col. 4, lines 1-16); a second portion (42; incl. cylindrical thread portion 58) adjacent the first portion having a second thread (i.e., 58; more generally, thread 48), the second thread configured to engage the first thread, the second portion having a constant diameter along its length (e.g., D2; alternatively, outer diameter of threaded portion 58; as shown in fig. 3); and a third portion (44) adjacent the second portion opposite the first portion, the third portion having a second diameter that is larger than the first diameter (as shown) and having an installation tool feature (e.g., 46) configured to engage an installation tool (col. 3, lines 2-6).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a tool of the type disclosed by Gehrke (i.e., as may be utilized in the method of Cohen, in the combination set forth above) such that the second portion has a constant diameter along its length, in view of the teachings of Clemente, as the use of a known technique (e.g., providing a self-tapping threaded element with a first tapered tapping section and a second cylindrical / constant diameter holding section, as in Clemente) to improve a similar device (the self-tapping threaded tool of the type disclosed by Gehrke, as may be utilized in the method of Cohen) in the same way (e.g., enabling the formation of a threaded hole of a constant diameter, providing a constant holding force along the final threaded connection and/or for enabling the resultant threaded hole to be of a constant, predictable diameter even when utilized with corresponding walls of varying thicknesses, etc.). 
Additionally, it is noted that self-tapping tools having a first tapered / fluted section and a second constant diameter holding section, in general, are well-known in the art (e.g., see US 2,093,172 to Olsen, US 2,165,011 to Rosenberg, US 2,278,411 to Braendel, US 4,315,340 to Veldman; each cited in the PTO-892 provided with the previous non-final Office action on 04 April 2022). 
As a result, all of the limitations of claim 9 are met, or are otherwise rendered obvious. 

Regarding claim 10, the tool of Gehrke (as utilized in the method of Cohen, above) reads on the additional limitations wherein the first portion includes a plurality of flutes (3 of Gehrke; i.e., two such flutes are shown in the cross-section in fig. 2) with lands disposed therebetween (i.e. the threaded sections between the flutes), each of the lands having a thread feature configured to form the first thread (i.e., as shown in figs. 2 & 3, the edges of each land comprise a thread profile feature to form the first thread; see page 1, lines 47-51).


Regarding claim 11, the tool of Gehrke (as utilized in the method of Cohen, above) reads on the additional limitations wherein each of the flutes (3 of Gehrke) tapers from a first end to a second end (see cross-section in fig. 2; the flutes are widest near the lower first end, and taper toward the upper second end until they terminate), the second end being adjacent the second portion, the first end being smaller than the hole (as shown in fig. 1; i.e., as the stem of the tool is tapered, the hole is widened as the tool is installed and the threads are cut by the first portion such that, when fully installed, the first end is smaller than the hole). 

Regarding claim 12, the method of Cohen, as modified above to utilize the tool of Gehrke, reads on the additional limitation wherein the engaging of the seal (8 of Gehrke) includes compressing the seal against the outer surface with the third portion (see fig. 1 of Gehrke; page 1, lines 68-72).

Regarding claim 14, tool of Gehrke (as utilized in the method of Cohen, above) reads on the additional limitation wherein the seal is shaped to create a pressure seal against the outer surface. In particular, the rectangular outer surface of the seal, as shown in fig. 2 of Gehrke, is configured to be compressed between the outer surface of the pipe and the head during installation and would therefore, as understood, create a pressure seal against the outer surface of the pipe. 

Regarding claim 16 & 17, the method of Cohen, as modified above to utilize the tool of Gehrke, reads on the additional limitations wherein the method further comprises engaging an installation tool with the installation tool feature (i.e., engaging a wrench with the engagement feature 6 of Gehrke), wherein the installation tool feature (6) is at least one of a slot, a threaded hole, or a pair of flat surfaces. 
As shown in figs. 1 & 3 of Gehrke, the installation tool feature (6) is a hexagonal tool engagement feature which comprises, e.g., three pairs of flat surfaces, to engage a wrench (page 1, lines 59-60: “a polygonal wrench-receiving portion 6”). 
It is noted that applicant’s specification states (para. 28, lines 7-8): “…the engagement feature may be an external element, such having a pair of flat surfaces suitable to engage a wrench (e.g., a hexagonal nut)”.

Claims 13-15 are rejected (or alternatively rejected, as appropriate) under 35 U.S.C. 103 as being unpatentable over Cohen in view of Gehrke and Clemente as applied to claim 12 above, and further in view of Weidner. 
Regarding claim 13, Gehrke does not explicitly disclose the additional limitation wherein the seal is made from an elastomeric material.
Weidner further teaches that such sealing members may be “formed of any suitable rubber-like material, such as neoprene, natural rubber, synthetic rubber, elastomer, or any other material having suitable resilient and compressible characteristics for providing the sealing and other functions disclosed herein” (col. 3, lines 40-46). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool disclosed by Gehrke (as utilized in the method of Cohen, above) such that the seal is made from an elastomeric material (e.g., neoprene, natural or synthetic rubber, or elastomer), in view of the teachings of Weidner, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 14, while the tool of Gehrke (as utilized in the method of Cohen, above) is seen as reading on the limitation wherein the seal is shaped to create a pressure seal against the outer surface, it is further noted that when the seal is modified in view of Weidner to be conical in shape (e.g., as set forth in the grounds of rejection for claim 15, below), such a seal would also be seen as being shaped to create a pressure seal against the outer surface of the pipe, at least in the same way as the applicant’s disclosed conical seal.

Regarding claim 15, Gehrke does not explicitly disclose the additional limitation wherein the seal has a conical shape. Rather, Gehrke disclose a rectangular cross-section. 
Weidner discloses (e.g. figs. 1-14 & 19-22) a variety of seals (14) for use on a threaded tool (10; e.g. a self-tapping threaded fastener, as shown in figs. 1 & 2) between a head section (10d) and the outer surface of a workpiece. In particular, Weidner teaches that such seals may have rectangular shaped cross-sections (e.g., fig. 12) or conical shaped cross-sections (e.g., fig. 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool disclosed by Gehrke (as utilized in the method of Cohen, above) such that the seal has a conical shape, in view of the teachings of Weidner, as the simple substitution of one known seal shape (e.g. the rectangular cross-section of Gehrke) for another (the conical shape as taught by Weidner) to obtain predictable results (e.g., providing a degree of centering in the hole during fastening, and/or to provide a greater sealing force per unit area against the outer surface of the pipe, for the same head size / torque, as compared to a rectangular seal, etc.), especially considering that Weidner presents both rectangular and conical shaped seals as generally suitable alternatives.

Claims 18-23 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Gehrke in view of Clemente and Weidner. 
Regarding claim 18, Gehrke discloses (figs. 1-3) a tool (1) for sealing a hole (see fig. 1) in a pipe (page 1, lines 12-14: “…for effectively stopping the leaks of boilers, pipes, etc.”), 
the tool comprising: 
a tap portion (i.e., lower portion of the stem having flutes 3; page 1, lines 44-51) having a plurality of flutes (3; two such flutes are shown in the cross-section in fig. 2) each of the flutes having a first feature for forming a first thread in the hole (as shown in figs. 2 & 3, the edges of each flute comprise a thread profile feature to form the first thread; page 1, lines 47-51); 
a threaded portion (4) integral with and extending from the tap portion, the threaded portion having a second thread, the second thread configured to engage the first thread (as shown in figs. 1-3; see page 1, lines 52-56); 
a head portion (incl. 5, 6, 7, 9 & 10) extending from and integral with the threaded portion opposite the tap portion (as shown), the head portion having an outer diameter that is larger than the threaded portion (see fig. 1) and having a second feature (6) configured to engage an installation tool (page 1, lines 58-60); and 
a seal (8) arranged adjacent the head portion, wherein the seal is disposed between the head portion and the pipe when the tool is installed in the hole (see fig. 1; page 1, lines 60-77).

Gehrke does not explicitly disclose the additional limitations wherein the threaded portion has a constant diameter, or wherein the seal is disposed about the threaded portion adjacent the head portion.

Clemente teaches (figs. 2-4) a tool (30) for a hole comprising: a tap portion (38, incl. 54 & 56) having a plurality of flutes (54) for forming a first thread in a hole (col. 4, lines 1-16), a threaded portion (42, incl. cylindrical threaded portion 58) integral with and extending from the tap portion and having a second thread (i.e., 58), the threaded portion having a constant diameter (as shown in fig. 3; see also, D2 in fig. 2); and a head portion (44) extending from and integral with the threaded portion opposite the tap portion, the head portion having an outer diameter that is larger than the threaded portion and having a second feature (46) configured to engage an installation tool (col. 3, lines 2-6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Gehrke such that the threaded portion had a constant diameter, in view of the teachings of Clemente, as the use of a known technique (e.g., providing a self-tapping threaded element with a first tapered tapping section and a second cylindrical / constant diameter threaded holding section, as in Clemente) to improve a similar device (the self-tapping threaded tool of Gehrke) in the same way (e.g., enabling such a threaded device to form a threaded hole of a constant diameter, providing a constant holding force along the final threaded connection and/or for enabling the resultant threaded hole to be of a constant, predictable diameter even when utilized with corresponding walls of varying thicknesses, etc.). 
Additionally, it is noted that self-tapping tools having a first tapered / fluted tapping section and a second constant diameter threaded holding section, in general, are well-known in the art (e.g., see US 2,093,172 to Olsen, US 2,165,011 to Rosenberg, US 2,278,411 to Braendel, US 4,315,340 to Veldman; each cited in the PTO-892 provided with the previous non-final Office action on 04 April 2022). 

Weidner teaches embodiments (e.g., figs. 1 & 2) wherein an elastomeric seal (16) is disposed about a threaded portion adjacent the head portion (10a), and also teaches embodiments (e.g., figs. 19-20) wherein such a seal (16) is disposed about a non-threaded section adjacent the head portion. 
With respect to the embodiments having the seal disposed about the threaded portion adjacent the head portion, Weidner teaches that, with a tight fit, a portion of the elastomeric seal material will be carried by the threads down into the hole to provide a better seal (col. 7, lines 48-60; see 16p in fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool disclosed by Gehrke such that the seal is an elastomeric seal disposed adjacent the head portion and about a threaded portion, in view of the teachings of Weidner, as the use of a known technique (e.g. providing such a seal about a threaded portion adjacent a head portion of a threaded fastener tool, as in Weidner) to improve a similar device (i.e., the tool of Gehrke) in the same way (e.g., to enable a better seal by permitting the threads to carry a portion of the elastomeric seal material into the hole, as suggested by Weidner). 

As a result, all of the limitations of claim 18 are met, or are otherwise rendered obvious. 

Regarding claim 19, the tool of Gehrke reads on the additional limitations wherein the plurality of flutes (3) are tapered from a first end (i.e., the lower end, at 2) opposite the threaded portion to a second end (i.e., the upper end, adjacent 4) adjacent the threaded portion (see cross-section in fig. 2; the flutes are widest near the first end, and taper toward the second end until they terminate).

Regarding claim 20, as set forth in the grounds of rejection under 35 U.S.C. 112(d) above, claim 20 is not seen as further limiting the claim upon which it depends. In particular, claim 20 recites “wherein the seal is disposed about the threaded portion adjacent the head portion”, a feature rendered obvious in view of Weidner, as set forth in the grounds of rejection for claim 18, above. 
Stated differently, the tool of Gehrke, as modified above, is seen as reading on the limitation wherein the seal is disposed about the threaded portion adjacent the head portion (i.e., in view of the teachings of Weidner, above). 


Regarding claim 21, the tool of Gehrke reads on the additional limitation wherein the seal has an outer surface shaped to form a pressure seal against the pipe. In particular, the rectangular outer surface of the seal, as shown in fig. 2 of Gehrke, is configured to be compressed between the outer surface of the pipe and the head during installation and would therefore, as understood, form a pressure seal against the pipe. 
Alternatively, when the seal is modified in view of Weidner to be conical in shape (e.g., as set forth in the grounds of rejection for claim 22, below), such a seal would also be seen as having an outer surface shaped to form a pressure seal against the pipe, at least in the same way as the applicant’s disclosed conical seal. 

Regarding claim 22, Gehrke does not explicitly disclose the additional limitation wherein the outer surface of the seal has a conical shape. Rather, Gehrke disclose a rectangular cross-section. Weidner discloses (e.g. figs. 1-14 & 19-22) a variety of seals (14) for use on a threaded tool (10; e.g. a self-tapping threaded fastener, as shown in figs. 1 & 2) between a head section (10d) and the outer surface of a workpiece. In particular, Weidner teaches that the outer surfaces of such seals may have rectangular shaped cross-sections (e.g., fig. 12) or conical shaped cross-sections (e.g., fig. 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify the tool disclosed by Gehrke such that the outer surface of the seal is conical in shape, in view of the teachings of Weidner, as the simple substitution of one known seal outer surface shape (e.g. the rectangular cross-section of Gehrke) for another (the conical shape as taught by Weidner) to obtain predictable results (e.g., providing a degree of centering in the hole during fastening, and/or to provide a greater sealing force per unit area against the outer surface of the pipe, for the same head size / torque, as compared to a rectangular seal, etc.), especially considering that Weidner presents both rectangular and conical shaped seals as generally suitable alternatives.
Regarding claim 23,  the tool of Gehrke reads on the additional limitation wherein the second feature (6) is one of a slot, a threaded hole, or a pair of planar surfaces.
As shown in figs. 1 & 3 of Gehrke, the feature (6) is a hexagonal tool engagement feature which comprises, e.g., three pairs of planar surfaces, to engage a wrench (page 1, lines 59-60: “a polygonal wrench-receiving portion 6”). 
It is noted that applicant’s specification states (para. 28, lines 7-8): “…the engagement feature may be an external element, such having a pair of flat surfaces suitable to engage a wrench (e.g., a hexagonal nut)”. 
Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered, however, applicant’s amendments have overcome the grounds of rejection set forth in the previous action. New or otherwise amended grounds of rejection under 35 U.S.C. § 103 have been applied to the amended claims in this action, as necessitated by applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new or amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753  

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753